Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY MODULE AND BATTERY PACK

Examiner: Adam Arciero	SN: 16/753,662	Art Unit: 1727          September 10, 2022

DETAILED ACTION
The Application filed on April 03, 2020 has been received. Claims 1-10 are currently pending and have been fully considered.

Information Disclosure Statement
The information disclosure statements filed May 06, 2021 and February 18, 2022; fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. (WO 2017/169728; using machine translation for citation purposes).
As to Claim 1, Takada et al. discloses a battery module 10 comprising a first module case 2x having an open side and a second module case 2y having an open side and wherein each case comprises the claimed shapes and couple with each other (via first and second coupling parts) to enclose a plurality of cylindrical cells 1 in a width direction; and wherein the battery module is arranged inside a metallic case 5 (Fig. 1-6 and pg. 14, lines 545-553). 
As to Claim 2, Takada et al. discloses wherein each module case comprises a fixing part 23 on a lower portion so that the cases are disposed within the case 5 (Fig. 5-6).
As to Claim 3, Takada et al. discloses wherein each of the first and second module cases comprise through-grooves 21 that align with each other to accommodate the cells (Fig. 6).
As to Claim 5, Takada et al. discloses wherein each of the modules cases 2x,2y comprise an electrically insulating material (pg. 10, lines 380-385).
As to Claim 6, Takada et al. discloses a battery pack, comprising: first and second battery modules 10; wherein the battery modules comprise module cases 2x,2y that comprise a coupling part 3 to form a predetermined creepage distance between each of the cells and wherein the battery modules are arranged inside a metallic case 5 (Fig. 1-6 and 11; pg. 3, lines 94-108 and pg. 14, lines 545-553). 
As to Claim 7, the electrodes of the battery cells in each of the modules are arranged in a same direction so that the electrodes of each cell are disposed to face the pack case (either way the batteries are arranged in Takada the positive terminals are facing part of the pack case) (Fig. 6 and 11).
As to Claim 8, Takada discloses wherein the battery pack comprises a plurality of movement prevention parts 42,44,61 configured to fix the battery modules to the pack case (Fig. 11).
As to Claim 9, Takada discloses wherein the pack case is a metallic case (electrically conductive material) 5 (Fig. 1-6 and pg. 14, lines 545-553). 
As to Claim 10, Takada et al. discloses wherein each of the modules cases 2x,2y comprise an electrically insulating material (pg. 10, lines 380-385).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (WO 2017/169728; using machine translation for citation purposes).
As to Claim 4, Takada discloses wherein the through-grooves 21 hold the battery cells in place (Fig. 6 and pg. 3, paragraph [94]). Takada does not specifically disclose the claimed diameter relationship. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP @144.04, IV, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape and dimensions of the through-grooves to read on the claimed invention because Takada teaches that both ends of the battery cells can be easily guided and into the case (pg. 3, lines 109-120). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727